STATE OF MINNESOTA

                                    IN SUPREME COURT

                                        A14-1730

Waseca County                                                                Lillehaug, J.


Michael Wayne, petitioner,

                      Appellant,
                                                                      Filed: July 22, 2015
vs.                                                             Office of Appellate Courts

State of Minnesota,

                      Respondent.

                              ________________________

Michael Wayne, Moose Lake, Minnesota, pro se.

Lori Swanson, Attorney General, Matthew Frank, Assistant Attorney General, Saint Paul
Minnesota; and

Brenda Miller, Waseca County Attorney, Waseca, Minnesota, for respondent.
                           ________________________

                                      SYLLABUS

       Appellant’s seventh request for postconviction relief from his 1987 conviction is

barred by the time bar in Minn. Stat. § 590.01, subd. 4(a) (2014).

       Affirmed.

       Considered and decided by the court without oral argument.




                                             1
                                     OPINION

LILLEHAUG, Justice.

      In 1987, following a jury trial, the district court convicted appellant Michael

Wayne1 of first-degree murder for the stabbing death of Mona Armendariz and sentenced

him to life in prison. We affirmed Wayne’s conviction. State v. Fenney (Wayne I), 448
N.W.2d 54, 62 (Minn. 1989) (consolidated direct and postconviction appeals).2 Wayne

subsequently filed four petitions for postconviction relief, as well as a motion for

postconviction DNA testing under Minn. Stat. § 590.01, subd. 1a (2014).                The

postconviction petitions or motions were all denied, and this court affirmed each denial.

Wayne v. State (Wayne II), 498 N.W.2d 446, 448 (Minn. 1993); Wayne v. State (Wayne

III), 601 N.W.2d 440, 442 (Minn. 1999); Wayne v. State (Wayne IV), 747 N.W.2d 564,

566 (Minn. 2008); Wayne v. State (Wayne V), 832 N.W.2d 831, 834 (Minn. 2013);

Wayne v. State (Wayne VI), 860 N.W.2d 702, 706 (Minn. 2015).

      In his seventh request for relief, filed in 2014, Wayne raises several claims. First,

Wayne alleges that he is factually innocent and argues that his claim of actual innocence

is not time-barred under the United States Supreme Court’s decision in McQuiggin v.

Perkins, __ U.S. __, 133 S. Ct. 1924 (2013). Second, Wayne alleges the following

violations of his constitutional rights before trial:   (1) police officers did not have

1
     At the time of trial and direct appeal, appellant was known as Michael Fenney.
Wayne v. State, 498 N.W.2d 446, 447 n.1 (Minn. 1993).
2
       Our opinion in Wayne I, 448 N.W.2d at 55-57, contains a detailed factual
description of the murder and evidence presented at trial. We limit our discussion here to
facts directly relevant to this petition and appeal.


                                            2
probable cause or a warrant to seize his property following arrest, and (2) police failed to

electronically record his interrogation. Third, Wayne alleges the following violations of

his constitutional rights during trial: (1) the court failed to give the jury the option of

finding Wayne guilty of the lesser-included offenses of first- or second-degree criminal

sexual conduct; and (2) the state committed numerous instances of prosecutorial

misconduct during trial, including withholding evidence, distorting Wayne’s statements

and testimony, and making improper references to the prosecution as a “representative of

the state” during closing argument.      Finally, Wayne argues that statutes entitling a

petitioner to court-appointed counsel for only one direct appeal or postconviction petition

are unconstitutional because, without counsel, he is denied a fair opportunity to correct

past injustices. As part of this last claim, Wayne argues that he received ineffective

assistance of trial counsel because counsel was not experienced in criminal law.

       The postconviction court denied Wayne’s petition without an evidentiary hearing,

concluding that his claims were time-barred under Minn. Stat. § 590.01 (2014) and

procedurally barred under State v. Knaffla, 309 Minn. 246, 252, 243 N.W.2d 737, 741

(1976). Wayne appealed.

       A person convicted of a crime may file a petition for postconviction relief under

Minn. Stat. § 590.01, subd. 1. The postconviction court must hold an evidentiary hearing

“[u]nless the petition and the files and records of the proceeding conclusively show that

the petitioner is entitled to no relief.”   Minn. Stat. § 590.04, subd. 1 (2014).        “A

postconviction court may summarily deny a petition for postconviction relief when the




                                             3
petition is time barred.” Staunton v. State, 842 N.W.2d 3, 7 (Minn. 2014) (citing Riley v.

State, 819 N.W.2d 162, 170-71 (Minn. 2012)).

      Petitions for postconviction relief must be filed within 2 years of the final

disposition of the petitioner’s direct appeal. Minn. Stat. § 590.01, subd. 4(a)(2) (2014).

For petitioners like Wayne, whose convictions became final before August 1, 2005, the

postconviction statute required them to file their postconviction petitions on or before

July 31, 2007. Sanchez v. State, 816 N.W.2d 550, 555 (Minn. 2012). Wayne’s seventh

petition is untimely under Minn. Stat. § 590.01, subd. 4(a)(2), because Wayne filed it in

2014—well after the July 31, 2007, deadline.

      Wayne argues, however, that under the United States Supreme Court’s decision in

McQuiggin, his actual innocence claim cannot be time-barred under Minn. Stat. § 590.01,

subd. 4. See McQuiggin, __ U.S. at __, 133 S. Ct. at 1928 (holding that a showing of

actual innocence can overcome the 1-year limitations period on federal habeas petitions).

Wayne’s McQuiggin argument has two dimensions. Wayne relies upon the substance of

McQuiggin’s holding to argue that there is no statute of limitations for a claim of actual

innocence. Wayne asserts that McQuiggin also implicates an exception to the statute of

limitations, which applies when “the petitioner asserts a new interpretation of federal or

state constitutional or statutory law by either the United States Supreme Court or a

Minnesota appellate court and the petitioner establishes that this interpretation is

retroactively applicable to the petitioner’s case.” Minn. Stat. § 590.01, subd. 4(b)(3)

(2014). Neither aspect of Wayne’s argument has merit because McQuiggin does not

apply to Wayne’s claim. McQuiggin’s holding specifically applies to federal habeas


                                            4
petitions and the corresponding 1-year time limit imposed by federal statute, 28 U.S.C.

§ 2244(d)(1) (2012). See McQuiggin, __ U.S. at __, 133 S. Ct. at 1928. McQuiggin does

not apply to a postconviction motion that is a creature of state statute, Minn. Stat.

§ 590.01, subd. 1, and is governed by its own statutory time bar, Minn. Stat. § 590.01,

subd. 4.

       Moreover, even if the Supreme Court’s holding in McQuiggin did in fact apply to

postconviction petitions filed under Minn. Stat. § 590.01, Wayne cannot meet the

standard set forth in McQuiggin. In McQuiggin the Supreme Court specified that, in

order to overcome the federal statute of limitations, a federal habeas petitioner must

“persuade[] the district court that, in light of the new evidence, no juror, acting

reasonably, would have voted to find him guilty beyond a reasonable doubt.” __ U.S. at

__, 133 S. Ct. at 1928 (emphasis added) (citation omitted) (internal quotation marks

omitted).    In his petition, Wayne discusses evidence presented at trial or in prior

postconviction proceedings, but offers no new evidence to make a showing of actual

innocence.       Accordingly, McQuiggin does not apply to Wayne’s claim of actual

innocence and therefore his claim does not meet the exception in Minn. Stat. § 590.01,

subd. 4(b)(3).

       In the alternative, Wayne argues that all of his claims are timely under Minn. Stat.

§ 590.01, subd. 4(b)(5). Under this exception, a court may hear claims for postconviction

relief if “the petitioner establishes to the satisfaction of the court that the petition is not

frivolous and is in the interests of justice.” Id. Subdivision 4(b)(5) is “reserved for




                                              5
exceptional cases.” Riley v. State, 819 N.W.2d 162, 170 (Minn. 2012) (citing Gassler v.

State, 787 N.W.2d 575, 586 (Minn. 2010)).

       The postconviction court correctly concluded that this exception does not apply

because Wayne has not established that it is in “the interests of justice” for this court to

address his claims. Wayne asserts that it is in the interests of justice to address his claims

because of the “countless unsettled miscarriages [of justice] noted in the petition and

memorandum.” But “the interests-of-justice exception is triggered by an injustice that

caused the petitioner to miss the primary deadline in subdivision 4(a), not the substance

of the petition.” Sanchez, 816 N.W.2d at 557.

       The only injustice Wayne alleges that is not part of the substance of his petition is

his pro se, incarcerated status and limited educational attainment. We, however, have

rejected the argument that a petitioner’s pro se status and limited educational attainment

satisfy the “interests of justice” requirement of subdivision 4(b)(5), at least in the context

of a petitioner who has previously filed a petition for postconviction relief that was not

time-barred.   See Erickson v. State, 842 N.W.2d 314, 319 (Minn. 2014). Notably,

Wayne’s pro se status and lack of educational attainment have not prevented him from

filing multiple postconviction petitions that were not time-barred, including one petition

that was filed after the section 590.01 statute of limitations became effective on August 1,

2005, but before the limitations period expired in August 2007. See Wayne IV, 747
N.W.2d at 565 (noting that Wayne filed his fourth postconviction petition on December

19, 2006); see also Roman Nose v. State, 845 N.W.2d 193, 196 (Minn. 2014) (explaining

that “defendants whose convictions became final before August 1, 2005, . . . had ‘two


                                              6
years after the effective date of [the] act to file a petition for postconviction relief’ ”

(alteration in original) (quoting Act of June 2, 2005, ch. 136, art. 14, § 13, 2005 Minn.

Laws 901, 1098)). Therefore, as in Erickson, we reject the claim that Wayne was

prevented from filing another timely petition. See 842 N.W.2d at 319.

       Because Wayne’s arguments that McQuiggin and the interests-of-justice exception

excuse the untimeliness of his petition are without merit, we conclude that Wayne’s

petition is time-barred under Minn. Stat. § 590.01, subd. 4(a).3             Therefore, the

postconviction court did not abuse its discretion by denying Wayne’s petition for

postconviction relief without an evidentiary hearing.

       Affirmed.




3
       Wayne also argues that his claims are not barred under Knaffla, 309 Minn. at 252,
243 N.W.2d at 741. We need not address the Knaffla issue because the petition is time-
barred under Minn. Stat. § 590.01, subd. 4. For the same reason, we need not address the
applicability of Minn. Stat. § 590.01, subd. 1 (“A petition for postconviction relief after a
direct appeal has been completed may not be based on grounds that could have been
raised on direct appeal of the conviction or sentence.”).


                                             7